Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on September 23, 2020, in which: 
Claims 1, 2, 11, 12, 19, and 21 are currently amended, and
Claims 5-8 and 15-18 are cancelled.  
Claims 1-4, 9-14, and 19-28 are currently pending and an Office action on the merits follows.
Response to Arguments
On page 10 of the applicant’s arguments/remarks, the applicant argues that Nguyen as modified by Phuyal fails to teach “in response to determining that the user is the UAV, preventing the UAV from using an additional base station in the vicinity of the UAV for communicating with the wireless communication network by using handover protocol control mechanism in a core network of the wireless communication network to selectively suppress an initiation of a handover to the additional base station when the additional base station is available to takeover communication with the UAV from the base station.”  The examiner respectfully disagrees.  Phuyan [0095]-[0098] explain a drone-coupled UE determined to be engaged in a flying state implementing a flying state protocol for handover which may include skipping direct neighbor cells or refusing admission to terrestrial wireless communication networks by implementing a new hysteresis or threshold parameters customized for UAVs to avoid ping-ponging effect.  
On page 12 of the applicant’s arguments/remarks, the applicant argues that Nguyen as modified by Phuyal fails to teach “in response to determining that the user is the UAV, preventing the UAV from using an additional base station in the vicinity of the UAV for communicating with the wireless communication network by using handover protocol control mechanism in a core network of the wireless communication network to 
On page 14 of the applicant’s arguments/remarks, the applicant argues that Nguyen as modified by Phuyal fails to teach “in response to determining that the user is the UAV, preventing the UAV from using an additional base station in the vicinity of the UAV for communicating with the wireless communication network by using handover protocol control mechanism in a core network of the wireless communication network to selectively suppress an initiation of a handover to the additional base station when the additional base station is available to takeover communication with the UAV from the base station.”  The examiner respectfully disagrees.  Phuyal [0062], [0066]-[0067], [0106], [0109] explain the network component configuring a message that indicates a degree to which the network supports service for the UAV where the UAV may be deemed undesirable or unauthorized for the network from a regulatory standpoint.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11, 14, 19, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattan: Drone Presence Detection by Identifying Physical Signatures in the Drone’s RF Communication (herein “Nguyen”), and further in view of Pub No.: US 2018/0324662 A1 (herein “Phuyal”).
	
Claim 1
Consider claim 1, Nguyen teaches a system (see Nguyen Section 2), comprising: 
determining based on one or more behavior characteristics of a user device that the user device is an unmanned aerial vehicle as the user device communicates with a wireless network via one or more base stations (UAV) (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects).
Nguyen fails to teach in response to determining that the user is the UAV, preventing the UAV from using an additional base station in the vicinity of the UAV for communicating with the wireless communication network by using handover protocol control mechanism in a core network of the wireless communication network to selectively suppress an initiation of a handover to the additional base station when the additional base station is available to takeover communication with the UAV from the base station.  Phuyan teaches a drone-coupled UE determined to be engaged in a flying state implementing a flying state protocol for handover which may include skipping direct neighbor cells or refusing admission to terrestrial wireless communication networks by implementing a new hysteresis or threshold parameters customized for UAVs to avoid ping-ponging effect (see Phuyan Fig. 11B, Fig. 12A [0095]-[0098]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen to include the recited teach of Phuyal.  Such a modification would improve Nguyen by establishing protocol from a regulatory standpoint or operator preference of a wireless connection between a network and a drone (see Phuyal [0062], [0068]).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 4
Consider claim 4, Nguyen as modified by Phuyal teach wherein the acts further comprise, in response to determining that the user device is the UAV, sending a communication regarding a UAV-specific service plan or .  (see Phyual Fig. 14, [0114], note sending a message that indicates a degree of service the network supports for a drone-coupled UE for the drone-coupled UE to selectively request service from the network in response).

Claim 9
Consider claim 9, Nguyen as modified by Phuyal teach wherein the one or more behavior characteristics of the user device includes an operating system identifier of the operating system that controls the user device, and wherein the determining includes determining based on the operating system identifier that the user device is the UAV.  (see Phuyal Fig. 7, Fig. 9, [0062], [0066], [0068]-[0073] note operator assigned subscriber IDs to identify authorized and unauthorized subscribers of drone coupled UEs).

Claim 10
Consider claim 10, Nguyen as modified by Phuyal teaches wherein the determining includes: 
receiving training data that includes behavior patterns of multiple UAVs and non- UAV user devices that communicate with the wireless communication network, a behavior pattern of a corresponding UAV or a corresponding non-UAV user device including multiple behavior characteristics (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects); and 
training a machine learning model based on the training data that includes behavior patterns of multiple UAVs and non-UAV user devices (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects); and 
applying the machine learning model to a behavior pattern of the user device to determine that the user device is the UAV (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects). 

Claim 11
Consider claim 11, Nguyen teaches one or more non-transitory computer readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (see Nguyen Section 2), comprising: 
determining based on one or more behavior characteristics of a user device that the user device is an unmanned aerial vehicle as the user device communicates with a wireless network via one or more base stations (UAV) (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects).
Nguyen fails to teach in response to determining that the user is the UAV, preventing the UAV from being handed over to an additional base station in the vicinity of the UAV for communicating with the wireless communication network when the additional base station is one or more base stations that are configured to be unavailable to the UAV by a handover control mechanism in a core network of the wireless communication network.  Phuyan teaches a drone-coupled UE determined to be engaged in a flying state implementing a flying state protocol for handover which may include skipping direct neighbor cells or refusing admission to terrestrial wireless communication networks by implementing a new hysteresis or threshold parameters customized for UAVs to avoid ping-ponging effect and networks that do not support service for the UAV (see Phuyan Fig. 11B, Fig. 12A [0095]-[0098], [0109]-[0110]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen to include the recited teach of Phuyal.  Such a modification would improve Nguyen by establishing protocol from a regulatory standpoint or operator preference of a wireless connection between a network and a drone (see Phuyal [0062], [0068]).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 14
Consider claim 14, Nguyen as modified by Phuyal teach wherein the acts further comprise, in response to determining that the user device is the UAV, sending a communication regarding a UAV-specific service plan or offer to a communication device of a subscriber of the wireless communication network that is associated with the .  (see Phyual Fig. 14, [0114], note sending a message that indicates a degree of service the network supports for a drone-coupled UE for the drone-coupled UE to selectively request service from the network in response).

Claim 19
Consider claim 19, Nguyen teaches comprising: 
training a machine learning model based on the training data that includes behavior patterns of multiple unmanned aerial vehicles (UAVs) and non-UAV user devices that communicate with a wireless communication network (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects); 
applying the machine learning model to a behavior pattern of a user device to determine that the user device is a UAV (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects),
Nguyen fails to teach in response to a determination that the user device is the UAV, sending a communication regarding government mandated UAV operation regulations to a communication device of a subscriber that is associated with the UAV. Phuyal teaches the network component configuring a message that indicates a degree to which the network supports service for the UAV where the UAV may be deemed undesirable or unauthorized for the network from a regulatory standpoint (see Phuyal Fig. 13, [0062], [0066]-[0067], [0106], [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen to include the recited teach of Phuyal.  Such a modification would improve Nguyen by establishing protocol from a regulatory standpoint or operator preference of a wireless connection between a network and a drone (see Phuyal [0062], [0068]).



Claim 22
Consider claim 22, Nguyen as modified by Phuyal teach wherein the one or more behavior characteristics of the user device includes an operating system identifier of the operating system that controls the user device.  (see Phuyal Fig. 7, Fig. 9, [0062], [0066], [0068]-[0073] note operator assigned subscriber IDs to identify authorized and unauthorized subscribers of drone coupled UEs).

Claim 23
Consider claim 23, Nguyen as modified by Phuyal teaches wherein the determining includes determining based on the operating system identifier that the user device is the UAV (see Nguyen Section 2, 2.3 validating drone body movements).

Claim 24
Consider claim 24, Nguyen as modified by Phuyal teaches wherein the determining includes: 
receiving training data that includes behavior patterns of multiple UAVs and non- UAV user devices that communicate with the wireless communication network, a behavior pattern of a corresponding UAV or a corresponding non-UAV user device including multiple behavior characteristics (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects); and 
training a machine learning model based on the training data that includes behavior patterns of multiple UAVs and non-UAV user devices (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects); and 
applying the machine learning model to a behavior pattern of the user device to determine that the user device is the UAV (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects). 



Claim 25
Consider claim 25, Nguyen as modified by Phuyal teaches in response to determining that the user device is the UAV, preventing the UAV from using one or more base stations in a vicinity of the UAV for communicating with the wireless communication network (see Phuyal Fig. 7, Fig. 9, [0062], [0068]-[0073] note unauthorized, user not subscribed to this service).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 26
Consider claim 26, Nguyen as modified by Phuyal teaches wherein receiving training data that includes behavior patterns of multiple UAVs and non-UAV user devices that communicate with the wireless communication network (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects); and 

Claims 27
Consider claim 27, Nguyen as modified by Phuyal wherein the behavior patterns of a corresponding UAV or a corresponding non-UAV user device including multiple behavior characteristics (see Nguyen Section 2, note unique physical signatures, i.e. body shifting and body vibration, that persist for drones to detect and differentiate the from other moving objects). 

Claim 28
Consider claim 28, Nguyen as modified by Phuyal teaches wherein the one or more behavior pattern of the user device includes a behavior characteristic this is an operating system identifier of an operator that controls the user device (see Phuyal [0066] note operator assigned subscriber ID).
Claims 2, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as modified by Phuyal, and further in view of and further in view of Pub No.: US 2017/0118688 A1 (herein “Guvenc”).

Claims 2 and 12
Consider claim 2, Nguyen as modified by Phuyal fails to teach wherein the acts further comprise, in response to determining that the user device is the UAV, modifying a base station handover delay for the UAV to delay an initiation of a handover of the UAV from a first base station to a second base station of the wireless communication network when a base station handover threshold is reached by a signal strength measurement or a signal interference measurement of a radio signal provided by the first base station.  Guvenc teaches a system with one or more computer readable storage media and a processor for modifying a mobility management parameters such as hysteresis margin, range expansion bias, time to trigger bias which delay the handover initiation when network connectivity and throughput indicate handover (see Guvenc [0082], [0084], [0089], claim 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as modified by Phuyal to include the recited teach of Guvenc.  Such a modification would improve Nguyen by achieving mobility-robustness by minimizing handover failures and avoiding ping-pong (see Guvenc [0082]).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 2.

Claim 20
Consider claim 20, Nguyen as modified by Phuyal fail to teach further comprising, in response to determining that the user device is the UAV: modifying a base station handover threshold for the UAV to prolong a communication duration of the UAV with a base station when a decrease in signal strength or an increase in signal interference of a signal provided by the base station occurs, the base station handover threshold for determining when to handover communication between the UAV and the wireless communication network from the base station to an additional base station to reduce a handover rate of the UAV, or modifying a base station handover delay for the UAV to delay an initiation of a handover of the UAV from a first base station to a second base station of the wireless communication network when the base station handover threshold is reached by a signal strength measurement or a signal interference measurement of a radio signal provided by the first base station to reduce the handover rate of the UAV. Guvenc teaches modifying a mobility management parameters such as  hysteresis margin, range expansion bias, and time to trigger which delay handover initiation and mobility management (see Guvenc [0042],[0057], [0077], [0084], [0089], [0123], claim 7, claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as modified by Phuyal to include the recited teach of Guvenc.  Such a modification would improve Nguyen as modified by Phuyal by achieving network-wide mobility robustness and broadband throughput in broadband, UAV assisted heterogeonous networks (see Guvenc [0083]).
Claims 3, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as modified by Phuyal, and further in view of and further in view of Pub No.: US 2017/0118688 A1 (herein “Guvenc”), and even further in view of Pub No.: US 2015/0036663 A1 (herein “Kilpatrick”).

Claim 3 and 13
Consider claim 3, Nguyen as modified by Phuyal fail to teach in response to determining that the user device is the UAV, modifying a base station handover threshold for the UAV to prolong a communication duration of the UAV with a base station of the wireless communication network when a decrease in a corresponding signal strength or an increase in a corresponding signal interference of a radio signal provided by the base station occurs.  Guvenc teaches a system with one or more computer readable storage media and a processor for modifying a mobility management parameters such as hysteresis margin, range expansion bias, time to trigger bias which delay the handover initiation (see Guvenc [0084], [0089], claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as modified by Phuyal to include the recited teach of Guvenc.  Such a modification would improve Nguyen as modified by Phuyal by achieving network-wide mobility robustness and broadband throughput in broadband, UAV assisted heterogeonous networks (see Guvenc [0083]).
Nguyen as modified by Phuyal as modified by Guvenc fail to teach that the base station handover threshold is a signal strength threshold or a signal interference threshold.  Kilpatrick teaches adjusting one or more mobility parameters including thresholds, RSSI threshold, for signal strength measurements that decrease the (see Kilpatrick [0084], [0085], [0101], [016], [0152], [0153], [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as modified by Phuyal as modified by Guvenc to include the recited teach of Kilpatrick.  Such a modification would improve Nguyen as modified by Phuyal as modified by Guvenc by improving network performance (see Kilpatrick [0039]).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 21
Consider claim 21, Nguyen as modified by Phuyal as modified by Guvenc fail to teach wherein the modifying includes decreasing a value of the signal strength threshold to maintain communication between the base station and the UAV despite the decrease in the corresponding signal strength, or increasing a value of the signal interference threshold to maintain the communication between the base station and the UAV despite the increase in the corresponding signal interference.  Kilpatrick teaches adjusting one or more mobility parameters including thresholds, RSSI threshold, for signal strength measurements that decrease the likelihood of handover or reselection for a mobile device as the signal strength decreases with the serving cell (see Kilpatrick [0084], [0085], [0101], [016], [0152], [0153], [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as modified by Phuyal as modified by Guvenc to include the recited teach of Kilpatrick.  Such a modification would improve Nguyen as modified by Phuyal as modified by Guvenc by improving network performance (see Kilpatrick [0039]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647